

	

		II

		109th CONGRESS

		1st Session

		S. 1791

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Smith (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  deduction for qualified timber gains.

	

	

		1.Short titleThis Act may be cited as the

			 Timber Tax Act of

			 2005.

		2.Deduction for

			 qualified timber gain

			(a)In

			 generalPart I of subchapter P of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 section:

				

					1203.Deduction for

				qualified timber gain

						(a)In

				generalIn the case of a taxpayer which elects the application of

				this section for a taxable year, there shall be allowed a deduction against

				gross income equal to 60 percent of the lesser of—

							(1)the taxpayer’s

				qualified timber gain for such year, or

							(2)the taxpayer’s net

				capital gain for such year.

							(b)Qualified timber

				gainFor purposes of this section, the term qualified

				timber gain means, with respect to any taxpayer for any taxable year,

				the excess (if any) of—

							(1)the sum of the

				taxpayer’s gains described in subsections (a) and (b) of section 631 for such

				year, over

							(2)the sum of the

				taxpayer’s losses described in such subsections for such year.

							(c)Special rules

				for pass-thru entitiesIn the case of any qualified timber gain

				of a pass-thru entity (as defined in section 1(h)(10)), the election under this

				section shall be made separately by each taxpayer subject to tax on such

				gain.

						.

			(b)Coordination

			 with maximum capital gains rates

				(1)Taxpayers other

			 than corporationsParagraph (2) of section 1(h) of the Internal

			 Revenue Code of 1986 is amended to read as follows:

					

						(2)Reduction of net

				capital gainFor purposes of

				this subsection, the net capital gain for any taxable year shall be reduced

				(but not below zero) by the sum of—

							(A)the amount which

				the taxpayer takes into account as investment income under section

				163(d)(4)(B)(iii), and

							(B)the lesser

				of—

								(i)the

				amount described in paragraph (1) of section 1203(a), or

								(ii)the amount

				described in paragraph (2) of such

				section.

								.

				(2)CorporationsSection

			 1201 of such Code is amended by redesignating subsection (b) as subsection (c)

			 and inserting after subsection (a) the following new subsection:

					

						(b)Qualified timber

				gain not taken into accountFor purposes of this section, in the

				case of a corporation with respect to which an election is in effect under

				section 1203, the net capital gain for any any taxable year shall be reduced

				(but not below zero) by the corporation’s qualified timber gain (as defined in

				section

				1203(b)).

						.

				(c)Deduction

			 allowed whether or not individual itemizes other

			 deductionsSubsection (a) of section 62 of the Internal Revenue

			 Code of 1986 is amended by inserting before the last sentence the following new

			 paragraph:

				

					(21)Qualified

				timber gainsThe deduction allowed by section

				1203.

					.

			(d)Deduction

			 allowed in computing adjusted current earningsSubparagraph (C)

			 of section 56(g)(4) of the Internal Revenue Code of 1986 is amended by adding

			 at the end the following new clause:

				

					(vii)Deduction for

				qualified timber gainClause (i) shall not apply to any deduction

				allowed under section

				1203.

					.

			(e)Deduction

			 allowed in computing taxable income of electing small business

			 trustsSubparagraph (C) of section 641(c)(2) of the Internal

			 Revenue Code of 1986 is amended by inserting after clause (iii) the following

			 new clause:

				

					(iv)The deduction

				allowed under section

				1203.

					.

			(f)Conforming

			 amendments

				(1)Subparagraph (B) of

			 section 172(d)(2) of the Internal Revenue Code of 1986 is amended to read as

			 follows:

					

						(B)the exclusion

				under section 1202 and the deduction under section 1203 shall not be

				allowed.

						.

				(2)Paragraph (4) of

			 section 642(c) of such Code is amended by striking the first sentence and

			 inserting the following: To the extent that the amount otherwise

			 allowable as a deduction under this subsection consists of gain described in

			 section 1202(a) or qualified timber gain (as defined in section 1203(b)),

			 proper adjustment shall be made for any exclusion allowable to the estate or

			 trust under section 1202 and for any deduction allowable to the estate or trust

			 under section 1203.

				(3)Paragraph (3) of

			 section 643(a) of such Code is amended by striking the last sentence and

			 inserting the following: The exclusion under section 1202 and the

			 deduction under section 1203 shall not be taken into account.

				(4)Subparagraph (C)

			 of section 643(a)(6) of such Code is amended to read as follows:

					

						(C)Paragraph (3) shall not apply to a foreign

				trust. In the case of such a trust—

							(i)there shall be

				included gains from the sale or exchange of capital assets, reduced by losses

				from such sales or exchanges to the extent such losses do not exceed gains from

				such sales or exchanges, and

							(ii)the deduction

				under section 1203 shall not be taken into

				account.

							.

				(5)Paragraph (4) of

			 section 691(c) of such Code is amended by inserting 1203, after

			 1202,.

				(6)Paragraph (2) of

			 section 871(a) of such Code is amended by inserting and 1203

			 after section 1202.

				(7)The table of

			 sections for part I of subchapter P of chapter 1 of such Code is amended by

			 adding at the end the following new item:

					

						

							Sec. 1203. Deduction for qualified timber

				gain.

						

						.

				(g)Effective

			 date

				(1)In

			 generalThe amendments made by this section shall apply to

			 taxable years ending after the date of the enactment of this Act.

				(2)Taxable years

			 which include date of enactmentIn the case of any taxable year

			 which includes the date of the enactment of this Act, for purposes of the

			 Internal Revenue Code of 1986, the taxpayer’s qualified timber gain shall not

			 exceed the excess that would be described in section 1203(b) of such Code, as

			 added by this section, if only dispositions of timber after such date were

			 taken into account.

				

